Case 2:19-mj-02246 Document 1 Filed on 06/05/19 in TXSD Page. dle Courts
Souther District of Texas

AOS (Rev, 12/03) Criminal Complaint JUN 05 2019

UNITED STATES DISTRICT COURT  D2vide: Bradley, Clerk of Court

 

 

Southern District Of Texas Corpus Christi Division

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.

Jose Gabriel RIVERA Case Number: C - [ 4- a a 4 o v\

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about _June 04, 2019 in Kenedy County, in
the Southern District Of Texas defendant(s)

 

Jose Gabriel RIVERA, a native and citizen of Honduras, and an alien who had been previously deported from the United States
was found unlawfully within the United States in Sarita, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security for application for readmission into the United
States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

On June 04, 2019, Border Patrol Agents encountered Jose Gabriel RIVERA, attempting to circumvent the United States Border
Patrol Checkpoint near Sarita, Texas. Agents determined Jose Gabriel RIVERA to be a citizen and national of Honduras without
any immigration documents that would allow him to enter or remain in the United States legally. Record checks revealed Jose
Gabriel RIVERA was ordered removed from the United States by a designated official on November 06, 2018 and was
physically removed from the United States to Honduras on December 21, 2018 via Valley International Airport. Jose Gabriel
RIVERA stated he last entered the United States illegally on or about May 02, 2019 near Hidalgo, Texas.

I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPLAINT ARE TRUE AND
CORRECT.

Continued on the attached sheet and made a part of this complaint: i] Yes a LUM

emt of ie

Davila, a. Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant

telephonically per Fed.R.Crim.P.4.1, and probable cause found on

June 05, 2019 at Corpus Christi, Texas
Date City/State

   

Jason Libby U.S. Magistrate Judge
Name of Judge Title of Judge

 
Case 2:19-mj-02246 Document 1 Filed on 06/05/19 in TXSD P if Snes Cours
X
CONTINUATION OF CRIMINAL COMPLAINT Southern tTED

JUN 05 2019

David J. Bradley, Clerk of Court

AFFIDAVIT

In support of Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
Vv.
Jose Gabriel RIVERA . Case Number: CL - / 9 -a a ¢ 6 mM

At this time, there is no evidence to indicate Jose Gabriel RIVERA has applied for re-admission into the United States by the United
States Attorney General or the Secretary of the Department of Homeland Security. RGV North Prosecutions presented the facts to
AUSA Julie Hampton who accepted prosecution for 8 USC 1326, Re-entry after Deportation.

Submitted by reliable electronic means, sworn to, signature attested telephonically per Fed.R,Crim.P.4.1, and probable cause found on

June, 2019

 
 
    

 

 

 

ture of Judicial Offfcer

Signature of Complainant

 
